690 S.E.2d 622 (2010)
GREENWOOD HOMES, INC.
v.
LONG.
No. A08A0843.
Court of Appeals of Georgia.
January 13, 2010.
Adam H. Long, Veronica H. Cope, Atlanta, for appellant.
William R. Carlisle, Sugar Hill, for appellee.
DOYLE, Judge.
In Greenwood Homes v. Long,[1] this Court reversed the denial of summary judgment to Greenwood Homes, Inc., against Larue Long in her renewal action against Greenwood Homes following her voluntary dismissal of an appeal to the superior court of a prior *623 adverse decision by the magistrate court.[2] On writ of certiorari, the Supreme Court of Georgia reversed our decision and ruled that the trial court correctly denied summary judgment to Greenwood Homes in the renewal action.[3] In light of the Supreme Court's ruling, we hereby vacate our earlier opinion, adopt the Supreme Court's opinion as our own, and affirm the trial court's judgment.
Judgment affirmed.
ANDREWS, P.J., and BERNES, J., concur.
NOTES
[1]  293 Ga.App. 18, 666 S.E.2d 450 (2008).
[2]  See id. at 20, 666 S.E.2d 450.
[3]  See Long v. Greenwood Homes, 285 Ga. 560, 562, 679 S.E.2d 712 (2009).